UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------X
In Re: Motion to Quash Subpoena issued to                                  MISC 18-3457
American Steamship Owners Mutual
Protection and Indemnity Association, Inc.
dated December 17, 2018
-----------------------------------------------------X


        NOTICE OF CROSS-MOTION TO COMPEL RESPONSE TO SUBPOENA
        PLEASE TAKE NOTICE, that upon the accompanying Declaration of Briton P.

Sparkman, Esq., the exhibits annexed thereto, and the Memorandum of Law, Respondent Pacific

Gulf Shipping Co., by and through its attorneys, respectfully moves this Court at the United States

District Court for the Eastern District of New York, located at 225 Cadman Plaza East, Brooklyn,

New York 11201, on the 16th day of January at 4:30 p.m., for an Order compelling the American

Steamship Owners Mutual Protection and Indemnity Association, Inc. to produce responses to the

subpoena duces tecum served on December 17, 2018, and granting such other and further relief as

it deems just and proper.

                                                             Respectfully submitted,

Dated: Oyster Bay, New York                                  CHALOS & CO, P.C.
       January 9, 2019
                                                             /s/ Briton P. Sparkman
                                                             Briton P. Sparkman, Esq.
                                                             55 Hamilton Avenue
                                                             Oyster Bay, NY 11771
                                                             Tel: (516) 714-4300

                                                             Attorneys for Pacific Gulf Shipping Co.




                                                         1
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing memorandum was served
upon all known counsel of record via ECF on the 9th of January, 2019.


                                                  /s/ Briton P. Sparkman
                                                  Briton P. Sparkman, Esq.




                                              2
